            Entered on Docket October 15, 2019               Below is the Order of the Court.




1                                                             _________________________
                                                              Timothy W. Dore
2
                                                              U.S. Bankruptcy Court
                                                              (Dated as of Entered on Docket date above)
3

4

5

6

7     __________________________________________________________________________

8

9
                         IN THE UNITED STATES BANKRUPTCY COURT
10
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12
                                                           IN CHAPTER 13 PROCEEDING
     In re:                                                NO. 19-12993-TWD
13   DOUGLAS ANDES RICE, JR. and
14
                                                           ORDER DENYING CONFIRMATION
     MARISA ANN RICE,
15                    Debtor(s).
16
              THIS MATTER came before the Court on the Chapter 13 Trustee’s Objection to
17
     Confirmation (ECF No. 27). Based on the agreement of the parties, it is
18
              ORDERED that:
19
              1)      Confirmation of the debtors' plan (ECF No. 2) and amended plans (ECF Nos. 15
20
     and 23) is denied;
21
              2)      By November 1, 2019, the debtors shall file, note and properly serve a feasible
22
     amended plan. The debtors shall set the amended plan for hearing on the Court’s December 4,
23
     2019 calendar;
24
              3)      By November 1, 2019, the debtors shall file amended Schedule A / B (Property).
25
     The debtors shall separately list their bank and credit union accounts on the amended Schedule A
26
     / B;
27
              4)      By November 1, 2019, the debtors shall provide the Trustee with a statement of
28
     the debtor’s WSECU account(s) reflecting the balance of the account(s) as of the petition date;

                                                                      Chapter 13 Trustee
     ORDER DENYING CONFIRMATION - 1                                600 University St. #1300
                                                                      Seattle, WA 98101
                                                                (206) 624-5124 FAX 624-5282
1           5)       The Trustee may immediately (pre-confirmation) begin making post-petition
2    mortgage payments to Alaska USA Federal Credit Union, its successors and / or assigns, as soon
3    as that entity files a proof of claim regarding the real property at 26637 170th Avenue Southeast,
4    Covington, Washington; and
5           6)       This order is without prejudice to the Trustee’s Motion to Dismiss Case (ECF No.
6    26), which may be heard on the Court’s November 20, 2019 calendar.
7                                           / / /End of Order/ / /
8    Presented by:
9    /s/ Jason Wilson-Aguilar       _
     JASON WILSON-AGUILAR, WSBA #33582
10   Chapter 13 Trustee
     600 University St. #1300
11   Seattle, WA 98101
     (206) 624-5124
12

13
     Approved:
14
     /s/ Ellen Ann Brown [approved by email]
15   Ellen Ann Brown, WSBA #27992
     Attorney for Debtors
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                       Chapter 13 Trustee
     ORDER DENYING CONFIRMATION - 2                                 600 University St. #1300
                                                                       Seattle, WA 98101
                                                                 (206) 624-5124 FAX 624-5282
